DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-11-26 has been entered.  The status of the claims is as follows:
Claims 1-12, 15, 20-21, and 28-29 are been cancelled.
Claims 13-14, 16-19, 22-27 and 30-31 remain pending in the application.
Claims 13 and 30-31 are amended.
Response to Arguments
Applicant’s arguments with respect to rejections under 35 U.S.C. 103 have been fully considered but are not persuasive.  Applicant argues on Remarks Pages 14-15 that Plumb does not teach performing communication other than the authentication process after the authentication process identifies the artificial intelligence as not authenticated, because the subsequent communication by Plumb 2017/0289069 in [0121]: (“WidgetBot is requesting to perform an operation on your behalf, allow? Y/N”) is still part of the authentication process.  Upon further review of the art, Examiner disagrees with this for two reasons.  First, an the authentication process”, thus the second subprocess could be another, separate authentication process.  Second, there is a distinction between authentication and authorization.  In the prompt where the user has to choose whether or not WidgetBot can perform an operation, this is the user giving permission, which is technically authorization, and not authentication.  Nevertheless, the argument is moot, because Examiner has changed the art to a related Plumb reference for the same invention 2017/0289070 because it reads better on the claims, simplifying the rejection by allowing the removal of Gelfenbeyn.

Claim Interpretation
Claim 30 is directed to a method claim that recites appositive or negative authentication result. The method of claim 30 recites contingent limitations and any prior art meets the broadest reasonable interpretation of the claim if only one of those limitations are met. Therefore the prior art only needs to read on “in a case in which the authentication of the artificial intelligence is successful … identifying … performing … outputting” OR “in a case in which the authentication of the artificial intelligence is not successful … identifying … performing … outputting” There is only a single initial comparison, and therefore only a single condition is required in the claim language. See MPEP 2111.04(Il); see also Ex parte Schulhauser. Examiner notes that even though the broadest reasonable interpretation of the method claim merely requires one condition, the prior art cited below reads on the structure 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16-19, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Plumb et. al. (US 2017/0289070 A1; hereinafter Plumb) and Kang (US 2011/0115877 A1).
As per Claim 13, Plumb teaches an information processing apparatus comprising: a processor; and a memory, wherein the processor executes a program stored in the memory to perform operations comprising (Plumb, Para [0211], discloses:  “Generally, any of the functions described herein can be implemented using software, firmware, hardware (e.g., fixed logic circuitry), or a combination of these implementations. The terms “module,” “functionality,” “component”, and “logic” as used herein generally represent software, firmware, hardware, or a combination thereof. In the case of a software implementation, the module, functionality, or logic represents program code that performs specified tasks when executed on a processor (e.g. CPU or CPUs). The program code can be stored in one or more computer readable memory devices. The features of the techniques described below are platform-independent, meaning that the techniques may be implemented on a variety of commercial computing platforms having a variety of processors.”)
 (Plumb, [0073], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”)
after having completed performing the authentication process, in a case in which the authentication of the artificial intelligence is successful: 
identifying the artificial intelligence as the authenticated artificial intelligence; (Plumb, Para [0073] shown above, discloses “Authentication refers to verifying the identity of the bot”.  Plumb, Para [0074], at the end, discloses:  “The authentication then provides confidence that the bot is indeed legitimately the bot the user intends to grant permission.”  Thus, Plumb discloses identifying the AI as the authenticated AI.)
performing communication other than the authentication process between a user and the artificial intelligence identified as the authenticated artificial intelligence (Plumb, Para [0073] shown above, states that “there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission”.  Here, Plumb states that authentication process is a prerequisite for joining a communication event.  Plumb, Para [0085], discloses:  “By way of example, the above method may be applied in a situation where user a and user b are exchanging IM messages discussing going for dinner near Dublin on Friday, 24 Jun. 2016. The bot may have access to this message and search for restaurants in Dublin with availability on the selected date and present those results to the users in real time, as the two users are still discussing where to go.”  Here, Plumb discloses after the authentication, performing communication other than the authentication process.)
and outputting, based on the communication between the user and the authenticated artificial intelligence, response information from the authenticated artificial intelligence in a first output mode that is indicative that the artificial intelligence has been identified as the authenticated artificial intelligence, to thereby notify the user that the artificial intelligence has been identified as the authenticated artificial intelligence (Plumb, Para [0085] above, discloses outputting response information (“present those results to the users in real time”) based on the communication between the user and the authenticated AI, as the AI is party to the conversation (“bot may have access to this message”) and stated in Plumb [0095]:  “A bot 308 is also a party to the communication event.”  
Plumb, Para [0057], discloses:  “The bot 108 not only appears as another user within the architecture of the communication system 100, it is also programmed to simulate certain human behaviours. In particular, the bot 108 is able to interpret the speech in a user's call audio or in an instant message, and respond to it in an intelligent manner. The bot 108 may formulate its responses as synthetic speech that is transmitted back to the user as call audio and played out to them in audible form by their client 107 just as a real user's call audio would be. The bot 108 may also generate synthetic video, in the form of an “avatar”, which simulates human visual actions to accompany the synthetic speech. The bot 108 may also formulate its responses as text that is transmitted back to the user as an instant message. These are transmitted and displayed as call video or instant messages at the user device 106, in the same way that a real user's video would be.”  Here, Plumb discloses response information from the authenticated artificial intelligence in a first output mode (“synthetic speech”, “synthetic video”, “text”).  This mode is indicative that the artificial intelligence has been identified as the authenticated artificial intelligence, since the AI had to pass an authentication process to become party to the communication.  Thus, since the AI is part of the conversation, the user is effectively notified that the AI has been authenticated.)
and after having completed performing the authentication process, in a case in which the authentication of the artificial intelligence is not successful: 
identifying the artificial intelligence not as the authenticated artificial intelligence (Plumb, Para [0097-0098], discloses: “If it is determined that the bot 308 does not already meet the authentication condition for user B, the bot 308 requests, in step 404, to be authenticated by user B.  If the authentication request is denied, in step 406, then the bot 308 may be removed from the communication event.”  Here, Plumb discloses, after the authentication process is complete, possibly (“may be”) removing the bot from the communication event. In order to be able to exercise this option, the system necessarily has identified the bot as not being the authenticated artificial intelligence.)
performing communication other than the authentication process between the user and the artificial intelligence identified not as the authenticated artificial intelligence (Plumb, [0098], above, discloses that if the authentication fails for user B, the bot “may be” removed from the communication event.  But it does not have to be, as Plumb Para [0095] discloses:  “As discussed earlier, for the bot 308 to be party to the communication event, the bot 308 must meet the authentication criterion of at least one of the participating user devices”.  Here, Plumb discloses that the AI must successfully authenticate with “at least one” of the users.  Thus, even after the authentication process where the AI is identified as not fully authenticated (i.e., authenticated with user A but not B), the bot could possibly continue to be party to the communication event with the user (“user A”)).
and outputting, based on the communication between the user and the artificial intelligence identified not as the authentication artificial intelligence, response information from the artificial intelligence (Recall above Plumb [0085] discloses outputting response information based on the communication between the user and the artificial intelligence : “By way of example, the above method may be applied in a situation where user a and user b are exchanging IM messages discussing going for dinner near Dublin on Friday, 24 Jun. 2016. The bot may have access to this message and search for restaurants in Dublin with availability on the selected date and present those results to the users in real time, as the two users are still discussing where to go.”   Also recall above, Plumb Para [0095] discloses that the bot could possibly continue to be party to the communication event with the user even after a failed authentication with user B:  “As discussed earlier, for the bot 308 to be party to the communication event, the bot 308 must meet the authentication criterion of at least one of the participating user devices”, as “at least one” authentication is required.  Plumb suggests a case where the bot is still in the conversation, but does not have access to user B’s messages after refused authorization/permission by user B, but one can see how it could also be applied to failed authentication by user B.  See Plumb [0101-0102]:  “If not, the bot 308 requests, in step 412, a permission token from user B. If the permission request is denied, in step 414, then the bot 308 continues being a party to the communication event, but does not have access to the context data and other information regarding user B. In certain embodiments, the bot 308 may also not be permitted to use the messages emanating from the user B. The bot 308 does however maintain access to the information pertaining to user A and the messages emanating by user A. It is noted that the term messages in this context is not limited to text or IM messages, but may include video or audio messages or parts of speech or image during a call or video call.”)
However, Plumb does not teach in a second output mode different from the first output mode, the second output mode being indicative that the artificial intelligence has been identified not as the authenticated artificial intelligence, to thereby notify the user that the artificial intelligence has been identified not as the authenticated artificial intelligence.
Kang teaches in a second output mode different from the first output mode, the second output mode being indicative that the [artificial intelligence] has been identified not as the authenticated [artificial intelligence], to thereby notify the user that the [artificial intelligence] has been identified not as the authenticated [artificial intelligence]. (Recall that Plumb above teaches authenticating an artificial intelligence.  Kang, Para [0090], discloses:  “Meanwhile, since the display method shown in FIG. 7 is just one example of the present invention, the present invention is not limited thereto. Accordingly, the user authentication method according to the present invention can adopt various methods to independently display the detected face regions 311, 321, 331, 341, and 351 in accordance with the user authentication result in addition to the example shown in FIG. 7. For example, different colors, different sizes, different symbols, different highlights, different sounds, different texts, or any combination thereof, etc. may be used to visually indicate the face regions of the authenticated users different from the face regions of the unauthenticated users on the screen 400.”  Here, Kang discloses output modes (“different colors, different sizes, different symbols, different highlights, different sounds, different texts”) and depending on if authentication is successful or authentication is not successful, outputting in a first output mode or outputting in a second output mode different from the first output mode (“used to visually indicate the face regions of the authenticated users different from the face regions of the unauthenticated users”), the output mode being indicative of being authenticated or not authenticated.)
Plumb and Kang are analogous art because they are in the field of endeavor of electronic communications.

date to combine the agent selection and authentication of Plumb, with the authentication-specific attributes of Kang. The modification would have been obvious because one of ordinary skill in the art would be motivated to alert the user to not allow access to sensitive information or applications to a potentially unsafe entity (Plumb [0073]: “to check it is not a malicious party masquerading as a legitimate provider.” and Kang [0093]:  “the access to the video communication apparatus 10 is disallowed”).

As per Claim 14, the combination of Plumb and Kang teaches the information processing apparatus according to claim 1.   Plumb teaches wherein the processor is further configured to select an artificial intelligence which is to be a target of the identification from among a plurality of artificial intelligences, based on a manipulation of the user or another artificial intelligence, and to perform the authentication process to authenticate the selected artificial intelligence.  (Plumb, [0073], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.  Plumb also discloses that this applies to “secondary bots” in [0138-0139]:  “If secondary bots 121-124 require access to the back end, as was described with reference to FIG. 1, then it is the first bot which manages the authentication of these secondary bots 121-124 using an authentication method analogous to the method described above. The agent first accesses the personal data platform 117, 317, to examine whether the secondary bot 121-124 already has an authentication token, associated with the specific user. If the secondary bot 121-124 does not already have an authentication token associated with the user, the bot 108, 308, retrieves the Trouter URL associated with the user that has been stored at the agent database comprised in the personal data platform 117, 317.”  Based on these secondary bots, Plumb discloses selecting an artificial intelligence which is to be a target of the identification from among a plurality of artificial intelligences, based on a manipulation of the user or another artificial intelligence [0147-0149]:  “The bot provisioning service 110 is configured to match the received intent to a category. The bot provisioning service 110 queries the account database 115 in order to establish whether any of the secondary bots 121-124 match the intent content. If the query establishes that one or more secondary bots match the intent, the bot provisioning service 110 retrieves the contact data of the matching secondary bots and forwards them to the bot 108 in step 604. Once the relevant contact data has been received by the bot 108, it is transmitted, in step 606, to the user terminal 106 for presentation on the user display. By way of example, if the content of the intent relates to booking a hotel, the bot provisioning service may retrieve bots associated with booking services or bots associated with a specific hotel. The bot 108 may then forward the contact data of these matching bots, such as by means of a swiftcard.”  Here, Plumb discloses selecting an artificial intelligence (“bot”).  This is selected by a “bot provisioning service”, which is based on a manipulation of another artificial intelligence, a “listening bot”, as shown in Plumb [0051]: “A first bot, a so called ‘listening bot’ 108 is accessed directly by a user at the user terminal. In some embodiments, the listening bot can select other bots from the bot provisioning service.”)

As per Claim 16, the combination of Plumb and Kang teaches the information processing apparatus according to claim 13.  Plumb teaches wherein performing the authentication process to authenticate the artificial intelligence further comprises identifying the artificial intelligence based on the basis of a name of the artificial intelligence and an attribute of the artificial intelligence. (Plumb, [0073], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.  Plumb further discloses in [0189]: “The access component holds an association between the agent data and a network address of an agent. E.g. a list of bot names and the network addresses at which they are each stored.”  Here, Plumb discloses identifying the artificial intelligence based on the basis of a name of the artificial intelligence (“bot name”) and an attribute of the artificial intelligence (“network address”)).

As per Claim 17, the combination of Plumb and Kang teaches the information processing apparatus according to claim 13.  Plumb teaches wherein performing the authentication process to authenticate the artificial intelligence further comprises identifying the artificial intelligence based on a type of the artificial intelligence and a learning history (Plumb, [0073], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.  Plumb also discloses that this applies to “secondary bots” in [0138-0139]:  “If secondary bots 121-124 require access to the back end, as was described with reference to FIG. 1, then it is the first bot which manages the authentication of these secondary bots 121-124 using an authentication method analogous to the method described above. The agent first accesses the personal data platform 117, 317, to examine whether the secondary bot 121-124 already has an authentication token, associated with the specific user. If the secondary bot 121-124 does not already have an authentication token associated with the user, the bot 108, 308, retrieves the Trouter URL associated with the user that has been stored at the agent database comprised in the personal data platform 117, 317.”  Based on these secondary bots, Plumb discloses identifying the artificial intelligence based on a type of the artificial intelligence and a learning history in [0147-0149]:  “The bot provisioning service 110 is configured to match the received intent to a category. The bot provisioning service 110 queries the account database 115 in order to establish whether any of the secondary bots 121-124 match the intent content. If the query establishes that one or more secondary bots match the intent, the bot provisioning service 110 retrieves the contact data of the matching secondary bots and forwards them to the bot 108 in step 604. Once the relevant contact data has been received by the bot 108, it is transmitted, in step 606, to the user terminal 106 for presentation on the user display. By way of example, if the content of the intent relates to booking a hotel, the bot provisioning service may retrieve bots associated with booking services or bots associated with a specific hotel. The bot 108 may then forward the contact data of these matching bots, such as by means of a swiftcard.”  Here, Plumb discloses a type of artificial intelligence (“bot”).  These bots are created based on a learning history, for example a hotel booking bot that has trained on hotel booking transactions (“bots associated with booking services”)).

 As per Claim 18, the combination of Plumb and Kang teaches the information processing apparatus according to claim 13.  Plumb teaches wherein performing the (Plumb, [0073], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.  Plumb also discloses that this applies to “secondary bots” in [0138-0139]:  “If secondary bots 121-124 require access to the back end, as was described with reference to FIG. 1, then it is the first bot which manages the authentication of these secondary bots 121-124 using an authentication method analogous to the method described above. The agent first accesses the personal data platform 117, 317, to examine whether the secondary bot 121-124 already has an authentication token, associated with the specific user. If the secondary bot 121-124 does not already have an authentication token associated with the user, the bot 108, 308, retrieves the Trouter URL associated with the user that has been stored at the agent database comprised in the personal data platform 117, 317.”  Based on these secondary bots, Plumb discloses identifying the artificial intelligence based on a type of the artificial intelligence and a learning history in [0147-0149]:  “The bot provisioning service 110 is configured to match the received intent to a category. The bot provisioning service 110 queries the account database 115 in order to establish whether any of the secondary bots 121-124 match the intent content. If the query establishes that one or more secondary bots match the intent, the bot provisioning service 110 retrieves the contact data of the matching secondary bots and forwards them to the bot 108 in step 604. Once the relevant contact data has been received by the bot 108, it is transmitted, in step 606, to the user terminal 106 for presentation on the user display. By way of example, if the content of the intent relates to booking a hotel, the bot provisioning service may retrieve bots associated with booking services or bots associated with a specific hotel. The bot 108 may then forward the contact data of these matching bots, such as by means of a swiftcard.”  Here, Plumb discloses identifying an artificial intelligence (“bot”) that is “associated with booking services”.  In order for a bot to be “associated with booking services” it must have learned based on learning data (past booking transactions), via a learning algorithm (any training algorithm known in the art)).

As per Claim 19, the combination of Plumb and Kang teaches the information processing apparatus according to claim 16.  Plumb teaches wherein the memory is further configured to: store a name and attributes of the artificial intelligence as specific information which is used as authentication information in the authentication process and wherein performing the authentication process to authenticate the artificial intelligence further (Plumb, [0073], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.   Plumb, Para [0189] discloses:  “The access component holds an association between the agent data and a network address of an agent, e.g. a list of bot names and the network addresses at which they are each stored.”  Here, Plumb discloses that a name of the artificial intelligence (“bot name”) is stored.  
Plumb, Para [0096], discloses:  “Upon entry of the bot 308 in the communication event, it is first determined, in step 402, whether the bot 308 meets the authentication criteria vis a vis user B. In some embodiments, this may involve the bot 308 checking the backend of bot provisioning service to check whether it already has an authentication token from user B. This may be, by way of example, because the bot 308 was authenticated by user B in a recent communication event or because user B has configured its setting to automatically authenticate bots of the type of bot 308 or because user B has configured its settings to automatically authenticate all bots introduced by user A. The authentication token aspect will be discussed in more detail with reference to FIGS. 4a, 5 and 6.”  Here, Plumb discloses that an attribute of the artificial intelligence (“authentication token”) is reused (“whether it already has an authentication token”). For this to be the case, the authentication token must be stored by the memory since it was first created in a “recent communication event”.  Thus, Plumb also discloses determining whether the artificial intelligence matches with the authentication information of the artificial intelligence which is stored in the memory and was authenticated in the past.)

As per Claim 22, the combination of Plumb and Kang teaches the information processing apparatus according to claim 13.   Plumb teaches wherein outputting the response information comprises outputting the response information from the artificial intelligence as sound (Plumb, Para [0057], discloses:  “The bot 108 not only appears as another user within the architecture of the communication system 100, it is also programmed to simulate certain human behaviours. In particular, the bot 108 is able to interpret the speech in a user's call audio or in an instant message, and respond to it in an intelligent manner. The bot 108 may formulate its responses as synthetic speech that is transmitted back to the user as call audio and played out to them in audible form by their client 107 just as a real user's call audio would be. The bot 108 may also generate synthetic video, in the form of an “avatar”, which simulates human visual actions to accompany the synthetic speech. The bot 108 may also formulate its responses as text that is transmitted back to the user as an instant message. These are transmitted and displayed as call video or instant messages at the user device 106, in the same way that a real user's video would be.” Here, Plumb discloses response information as sound (“synthetic speech”)).
However, Plumb does not teach wherein an output mode of the output sound differs between the first output mode and the second output mode
Kang teaches wherein an output mode of the output sound differs between the first output mode and the second output mode (Kang, Para [0090], discloses:  “Meanwhile, since the display method shown in FIG. 7 is just one example of the present invention, the present invention is not limited thereto. Accordingly, the user authentication method according to the present invention can adopt various methods to independently display the detected face regions 311, 321, 331, 341, and 351 in accordance with the user authentication result in addition to the example shown in FIG. 7. For example, different colors, different sizes, different symbols, different highlights, different sounds, different texts, or any combination thereof, etc. may be used to visually indicate the face regions of the authenticated users different from the face regions of the unauthenticated users on the screen 400.”  Here, Kang discloses changing an output mode of the output sound (“different sounds”) differs between the first output mode and the second output mode (“authenticated users…different from…unauthenticated users”).

As per Claim 23, the combination of Plumb and Kang teaches the information processing apparatus according to claim 13.   Plumb teaches wherein outputting the response information comprises outputting the response information from the artificial intelligence as a display (Plumb, Para [0057], discloses:  “The bot 108 not only appears as another user within the architecture of the communication system 100, it is also programmed to simulate certain human behaviours. In particular, the bot 108 is able to interpret the speech in a user's call audio or in an instant message, and respond to it in an intelligent manner. The bot 108 may formulate its responses as synthetic speech that is transmitted back to the user as call audio and played out to them in audible form by their client 107 just as a real user's call audio would be. The bot 108 may also generate synthetic video, in the form of an “avatar”, which simulates human visual actions to accompany the synthetic speech. The bot 108 may also formulate its responses as text that is transmitted back to the user as an instant message. These are transmitted and displayed as call video or instant messages at the user device 106, in the same way that a real user's video would be.” Here, Plumb discloses response information as a display (“synthetic video”)).
However, Plumb does not teach wherein an output mode of the output display differs between the first output mode and the second output mode.
Kang teaches wherein an output mode of the output display differs between the first output mode and the second output mode. (Kang, Para [0090], discloses:  “Meanwhile, since the display method shown in FIG. 7 is just one example of the present invention, the present invention is not limited thereto. Accordingly, the user authentication method according to the present invention can adopt various methods to independently display the detected face regions 311, 321, 331, 341, and 351 in accordance with the user authentication result in addition to the example shown in FIG. 7. For example, different colors, different sizes, different symbols, different highlights, different sounds, different texts, or any combination thereof, etc. may be used to visually indicate the face regions of the authenticated users different from the face regions of the unauthenticated users on the screen 400.”  Here, Kang discloses changing an output mode of the output display (“different colors”, “different texts”, etc.) wherein the display differs between the first output mode and the second output mode (“authenticated users…different from…unauthenticated users”)).

As per Claim 24, the combination of Plumb and Kang teaches the information processing apparatus according to claim 19.   Plumb teaches wherein outputting the response information comprises outputting the response information from the artificial intelligence as sound (Plumb, Para [0057], discloses:  “The bot 108 not only appears as another user within the architecture of the communication system 100, it is also programmed to simulate certain human behaviours. In particular, the bot 108 is able to interpret the speech in a user's call audio or in an instant message, and respond to it in an intelligent manner. The bot 108 may formulate its responses as synthetic speech that is transmitted back to the user as call audio and played out to them in audible form by their client 107 just as a real user's call audio would be. The bot 108 may also generate synthetic video, in the form of an “avatar”, which simulates human visual actions to accompany the synthetic speech. The bot 108 may also formulate its responses as text that is transmitted back to the user as an instant message. These are transmitted and displayed as call video or instant messages at the user device 106, in the same way that a real user's video would be.” Here, Plumb discloses response information as sound (“synthetic speech”)).
However, Plumb does not teach wherein an output mode of the output sound differs between the first output mode and the second output mode
Kang teaches wherein an output mode of the output sound differs between the first output mode and the second output mode (Kang, Para [0090], discloses:  “Meanwhile, since the display method shown in FIG. 7 is just one example of the present invention, the present invention is not limited thereto. Accordingly, the user authentication method according to the present invention can adopt various methods to independently display the detected face regions 311, 321, 331, 341, and 351 in accordance with the user authentication result in addition to the example shown in FIG. 7. For example, different colors, different sizes, different symbols, different highlights, different sounds, different texts, or any combination thereof, etc. may be used to visually indicate the face regions of the authenticated users different from the face regions of the unauthenticated users on the screen 400.”  Here, Kang discloses changing an output mode of the output sound (“different sounds”) differs between the first output mode and the second output mode (“authenticated users…different from…unauthenticated users”).

As per Claim 25, the combination of Plumb and Kang teaches the information processing apparatus according to claim 19.   Plumb teaches wherein outputting the response information comprises outputting the response information from the artificial intelligence as a display (Plumb, Para [0057], discloses:  “The bot 108 not only appears as another user within the architecture of the communication system 100, it is also programmed to simulate certain human behaviours. In particular, the bot 108 is able to interpret the speech in a user's call audio or in an instant message, and respond to it in an intelligent manner. The bot 108 may formulate its responses as synthetic speech that is transmitted back to the user as call audio and played out to them in audible form by their client 107 just as a real user's call audio would be. The bot 108 may also generate synthetic video, in the form of an “avatar”, which simulates human visual actions to accompany the synthetic speech. The bot 108 may also formulate its responses as text that is transmitted back to the user as an instant message. These are transmitted and displayed as call video or instant messages at the user device 106, in the same way that a real user's video would be.” Here, Plumb discloses response information as a display (“synthetic video”)).
However, Plumb does not teach wherein an output mode of the output display differs between the first output mode and the second output mode.
Kang teaches wherein an output mode of the output display differs between the first output mode and the second output mode. (Kang, Para [0090], discloses:  “Meanwhile, since the display method shown in FIG. 7 is just one example of the present invention, the present invention is not limited thereto. Accordingly, the user authentication method according to the present invention can adopt various methods to independently display the detected face regions 311, 321, 331, 341, and 351 in accordance with the user authentication result in addition to the example shown in FIG. 7. For example, different colors, different sizes, different symbols, different highlights, different sounds, different texts, or any combination thereof, etc. may be used to visually indicate the face regions of the authenticated users different from the face regions of the unauthenticated users on the screen 400.”  Here, Kang discloses changing an output mode of the output display (“different colors”, “different texts”, etc.) wherein the display differs between the first output mode and the second output mode (“authenticated users…different from…unauthenticated users”)).

As per Claim 26, the combination of Plumb and Kang teaches the information processing apparatus according to claim 13.  Plumb teaches wherein performing the authentication process comprises, when an artificial intelligence installed in the information processing apparatus communicates with another artificial intelligence, performing the authentication with respect to said artificial intelligence.  (Plumb, [0073], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.  Plumb also discloses that this applies to “secondary bots” in [0138-0139]:  “If secondary bots 121-124 require access to the back end, as was described with reference to FIG. 1, then it is the first bot which manages the authentication of these secondary bots 121-124 using an authentication method analogous to the method described above. The agent first accesses the personal data platform 117, 317, to examine whether the secondary bot 121-124 already has an authentication token, associated with the specific user. If the secondary bot 121-124 does not already have an authentication token associated with the user, the bot 108, 308, retrieves the Trouter URL associated with the user that has been stored at the agent database comprised in the personal data platform 117, 317.” Here, the installed AI (“listening bot”) communicates with the secondary AI, as shown by Plumb in [0051]: “The bot is also connected to a bot provisioning service 110. The bot provisioning service 110 may also be connected to the network 102. A first bot, a so called ‘listening bot’ 108 is accessed directly by a user at the user terminal. In some embodiments, the listening bot can select other bots from the bot provisioning service. A selected bot may be connected directly to a user terminal or to the listening bot. The bot provisioning service may take part in establishing such connections.”  Here, it is disclosed that the selected bot may be connected to the listening bot.)

As per Claim 27, the combination of Plumb and Kang teaches the information processing apparatus according to claim 13. Plumb teaches wherein performing the authentication process to authenticate the artificial intelligence further comprises determining a possibility that the artificial intelligence matches with an artificial intelligence which is assumed to be a communication target, based on communication content with the artificial intelligence, wherein the processor outputs notification of the possibility that the artificial intelligence matches with the artificial intelligence which is assumed to be a communication target.  (Plumb, [0073], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.  Plumb also discloses that this applies to “secondary bots” in [0138-0139]:  “If secondary bots 121-124 require access to the back end, as was described with reference to FIG. 1, then it is the first bot which manages the authentication of these secondary bots 121-124 using an authentication method analogous to the method described above. The agent first accesses the personal data platform 117, 317, to examine whether the secondary bot 121-124 already has an authentication token, associated with the specific user. If the secondary bot 121-124 does not already have an authentication token associated with the user, the bot 108, 308, retrieves the Trouter URL associated with the user that has been stored at the agent database comprised in the personal data platform 117, 317.”  This is determined based on communication content with the artificial intelligence, as the ”listening bot” determines the intent by monitoring a communication event, as shown in Plumb [0149]: “By way of example, if the content of the intent relates to booking a hotel, the bot provisioning service may retrieve bots associated with booking services or bots associated with a specific hotel. The bot 108 may then forward the contact data of these matching bots, such as by means of a swiftcard.”  This also shows that notification of the selected bot is output to the user (“The bot 108 may then forward the contact data of these matching bots, such as by means of a swiftcard.”)  Plumb [0150-0151] also discloses notifiying the user of matching bots: “In some embodiments, the bot 108 may further be configured to extract context data from the user terminal and supply the context data to the selected bot to implement the action. In the context of the hotel booking example this may involve, once the user has selected the bot of preference, retrieving the user's credit card details in order for the booking by the secondary bot to take place without the need for the user to enter any additional information. In some embodiments, the bot 108 may further be configured to obtain information from the secondary bot and provide said information to the user terminal. In the context of the hotel booking example this may involve, obtaining price quotes from the selected bots and presenting the quotes directly to the user.”)

As per Claim 30, Claim 30 is a method claim corresponding to apparatus Claim 13.  Claim 30 is rejected for the same reasons as Claim 13.  

As per Claim 31, Claim 31 is a non-transitory computer-readable storage medium claim corresponding to apparatus Claim 13.  The difference is that it recites a non-transitory computer-readable storage medium.  Plumb, Para [0212], discloses:  “The instructions may be provided by the computer-readable medium to the user terminals through a variety of different configurations.”  Claim 31 is rejected for the same reasons as Claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwak et. al. (US 2017/0118015 A1) discloses authenticating smart devices in a smart home environment
Van den Hoven (US 2020/0134147 A1) discloses authenticating a personal voice assistant
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126